IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
IN RE: ASBESTOS LITIGATION

 DERRY L. MIDDLETON and JANICE )
 MIDDLETON, his wife           )
                               )
     Plaintiffs,               )
                               )
            v.                 )                    C.A. No. N14C-05-261 ASB
                               )
 MCCORD CORPORATION et al.,    )
                               )
     Defendants.               )
                               )
                               )

                                   August 30, 2017


                                 Upon Defendant
                           Motion for Summary Judgment

                                       ORDER

      Defendant McCord Corporation filed this Motion for Summary Judgment

arguing, in part, that Plaintiffs’ claims fail because the Court has no personal

jurisdiction over Defendant. Defendant claims that it is a Michigan corporation,

with its principal place of business in Michigan, and it is not otherwise essentially at

home in Delaware.      In response, Plaintiffs requested the opportunity to perform

limited discovery on the subject of personal jurisdiction in wake of the Supreme

Court decision which Defendant relies on, Bristol-Myers Squibb Co. v. Superior

Court of California, decided on June 19, 2017. In light of these circumstances, the
Court will grant Plaintiff time for additional discovery regarding the issue of

personal jurisdiction. Any supplement to this Motion is due within sixty (60) days.



      IT IS SO ORDERED.

                                         /s/ Calvin L. Scott

                                         The Honorable Calvin L. Scott, Jr.